Citation Nr: 0113373	
Decision Date: 05/11/01    Archive Date: 05/15/01

DOCKET NO.  00-04 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment in VA 
pension benefits in the calculated amount of $1,027.00.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel



INTRODUCTION

The veteran served on active duty from April 1944 to May 
1947.  The veteran died in May 1998.  The appellant is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 decision by the 
Committee On Waivers And Compromises of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the appellant's request for waiver of 
recovery of an overpayment in death pension benefits. 


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

A review of the record discloses that the appellant was in 
receipt of pension benefits.  At the time of this award in 
1998, the appellant was advised of the necessity for 
reporting income from all sources and any changes in income 
or net worth promptly to the RO.  The appellant's pension 
award was terminated effective from October 1998, based upon 
the appellant's receipt of unreported income.  The record 
reflects that the appellant was advised of the termination of 
her benefit award and of the creation of an overpayment by 
letter, dated in May 1999.  In an October 1999 decision the 
Committee On Waivers And Compromises denied the appellant's 
request for waiver of recovery of an overpayment on the basis 
that she acted in bad faith.

Received in June 1999 was a statement from the appellant.  At 
that time she stated she correctly reported her income on 
EVR-8, dated on January 19, 1999.  She states that this form 
was timely submitted and that the VA did not timely act on 
this information, which resulted in the overpayment.  Of 
record is an Improved Pension Eligibility Verification 
Report, VA Form 21-0518-1, signed by the appellant, dated on 
January 19, 1999.  The Board is of the opinion that 
additional development in this area is warranted.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file and 
ensure that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 
is completed.  In particular, the RO should 
ensure that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107) are fully complied with and 
satisfied.

2.  It is requested that the RO furnish the 
appellant a copy of the Improved Pension 
Eligibility Verification Report (EVR), VA 
Form 21-0518-1, signed by the appellant, 
dated on January 19, 1999.  She should be 
asked if this is the document she referenced 
in her June 1999 letter.  If yes, she should 
be provided with the opportunity to clarify 
any discrepancy in the income reported on 
that form and the income actually received as 
of the date of the EVR, January 19, 1999.  

3.  Thereafter, the Committee on Waivers and 
Compromises should readjudicate the issue of 
waiver of recovery of the indebtedness.  If 
the benefit sought on appeal remains denied, 
the appellant and her representative should 
be provided a supplemental statement of the 
case.  The supplemental statement of the case 
must contain notice of all relevant actions 
taken on the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

This case should thereafter be returned to the Board, if 
otherwise in order.  The Board intimates no opinion, legal or 
factual, as the ultimate outcome of this case. The appellant 
needs to take no action until she is notified. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



